DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on July 15, 2020, is the U.S. national stage of an international PCT application, filed on January 22, 2018.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 29, 2022 has been entered.
Response to Amendment
This Office action is in response to the amendment and arguments on June 29, 2022. Claims 1, 5, 11 and 15 were amended. Claims 1-7, 10-17, 20 and 25 are pending for re-consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (pages 9-11) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as not sufficient to overcome the rejections. The arguments indicate (A) that the coverage area of Chang is different from an activity region corresponding to a target terminal device because the coverage area of an eNB is fixed while the activity region of a UE can vary with motion. However, the coverage area of Chang is within a broadest reasonable interpretation (MPEP 2111) of “an activity region corresponding to a target terminal device” because the UE is active within the coverage area of the eNB. The arguments indicate (B) that Chang is silent on determining an identifier of an AP with a signal covering the activity of the UE as the identifier of the target AP. However, Chang determines an identifier of an AP having a signal within the coverage area corresponding to the UE as the identifier of the target AP (Chang, para. [0102], “The Logged Measurement Configuration message may include information (hereinafter referred to as "AP measurement request") for requesting a measurement of AP 300 in addition to the aforementioned MDT configuration parameters. The Logged Measurement Configuration message may include identifiers (hereinafter referred to as "AP identifier") of APs 300 provided in the coverage area of the eNB 200, as measurement target AP 300. The AP identifier is a SSID (Service Set Identifier) or a BSSID (Basic Service Set Identifier). The UE 100 stores the MDT configuration parameters included in the Logged Measurement Configuration message. Furthermore, with the Logged Measurement Configuration message, the eNB 200 may transmit information for requesting to include detailed location information obtained from the GNSS receiver 130, to the UE 100.” emphasis added.) Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0312850 A1) in view of Chang et al. (US 2016/0100378 A1).
1. A method for minimization of drive tests (MDT) measurement, implemented by a base station (Li, FIG. 1), the method comprising: 
determining an activity region corresponding to a target terminal device, and then determining an identifier of a network environment with a signal covering the activity region as an identifier of a target network environment to be measured corresponding to the target terminal device, wherein the target terminal device is a Bluetooth or a wireless fidelity (Wi-Fi) device (Chang, paras. [0056], [0102], “The WLAN system is configured in compliance with various IEEE 802.11 standards, for example. The AP 300 communicates with the UE 100 in a frequency band (WLAN frequency band) different from a cellular frequency band. The AP 300 is connected to the EPC 20 via routers and the like. […] The Logged Measurement Configuration message may include information (hereinafter referred to as "AP measurement request") for requesting a measurement of AP 300 in addition to the aforementioned MDT configuration parameters. The Logged Measurement Configuration message may include identifiers (hereinafter referred to as "AP identifier") of APs 300 provided in the coverage area of the eNB 200, as measurement target AP 300. The AP identifier is a SSID (Service Set Identifier) or a BSSID (Basic Service Set Identifier). The UE 100 stores the MDT configuration parameters included in the Logged Measurement Configuration message. Furthermore, with the Logged Measurement Configuration message, the eNB 200 may transmit information for requesting to include detailed location information obtained from the GNSS receiver 130, to the UE 100.” emphasis added.); 
sending MDT configuration information to the target terminal device (Li, para. [0183], “A mobile communications network may send MDT measurement configuration information to a user equipment UE, in order to indicate parameters required by the UE to perform MDT measurement, such as a measurement object, a reporting configuration, a measurement identifier, a quantity configuration, and a measurement gap. After receiving the MDT measurement configuration information, the UE may perform MDT measurement according to the MDT measurement configuration information and reports an MDT measurement result. The MDT measurement result relates to the MDT measurement configuration information and may specifically be received signal code power (received signal code power, RSCP), a received signal strength indicator (received signal strength indicator, RSSI), a chip energy-to-noise power ratio E.sub.c/N.sub.0, reference signal received power (reference signal received power, RSRP), reference signal received quality (reference signal received quality, RSRQ), or the like.”), the MDT configuration information comprising the identifier of the target network environment (Chang, para. [0102], “The Logged Measurement Configuration message may include information (hereinafter referred to as "AP measurement request") for requesting a measurement of AP 300 in addition to the aforementioned MDT configuration parameters. The Logged Measurement Configuration message may include identifiers (hereinafter referred to as "AP identifier") of APs 300 provided in the coverage area of the eNB 200, as measurement target AP 300. The AP identifier is a SSID (Service Set Identifier) or a BSSID (Basic Service Set Identifier). The UE 100 stores the MDT configuration parameters included in the Logged Measurement Configuration message. Furthermore, with the Logged Measurement Configuration message, the eNB 200 may transmit information for requesting to include detailed location information obtained from the GNSS receiver 130, to the UE 100.” emphasis added. Id.); and 
receiving measurement information of the target network environment from the target terminal device, the measurement information of the target network environment being associated with mobile network signal information of the target terminal device (Li, para. [0191], “Optionally, the UE may further record status information of the UE when collecting the WLAN AP information, so as to obtain a WLAN AP information record. The WLAN AP information record includes the WLAN AP information collected by the UE and the status information of the UE recorded by the UE when collecting the WLAN AP information; and the sending, by the UE, the WLAN AP information to the base station includes: sending, by the UE, the WLAN AP information record to the base station.” emphasis added.),
wherein there is one or more identifiers of the target network environment(s), and the target network environment(s) correspond(s) to a plurality of network devices, the plurality of network devices being at least one of Bluetooth devices or Wi-Fi devices for generating signals of corresponding network environment(s) (Chang, paras. [0056], [0102], “The WLAN system is configured in compliance with various IEEE 802.11 standards, for example. The AP 300 communicates with the UE 100 in a frequency band (WLAN frequency band) different from a cellular frequency band. The AP 300 is connected to the EPC 20 via routers and the like. […] The Logged Measurement Configuration message may include information (hereinafter referred to as "AP measurement request") for requesting a measurement of AP 300 in addition to the aforementioned MDT configuration parameters. The Logged Measurement Configuration message may include identifiers (hereinafter referred to as "AP identifier") of APs 300 provided in the coverage area of the eNB 200, as measurement target AP 300. The AP identifier is a SSID (Service Set Identifier) or a BSSID (Basic Service Set Identifier). The UE 100 stores the MDT configuration parameters included in the Logged Measurement Configuration message. Furthermore, with the Logged Measurement Configuration message, the eNB 200 may transmit information for requesting to include detailed location information obtained from the GNSS receiver 130, to the UE 100.” emphasis added. Id.); and 
one or more signal strengths of the target network environment(s) is/are measured according to the one or more identifiers of the target network environment(s), and an identifier of a network device (Chang, paras. [0102], [0104], “…The UE 100 measures a radio environment regarding measurable APs 300 during the logging of AP 300. The radio environment regarding AP 300 is a received power of a WLAN radio signal (e.g., beacon signal) received from the AP 300, for example. The UE 100 stores the measurement result (hereinafter referred to as “AP measurement result”) on the AP 300 along with location information and a time stamp. The AP measurement result includes AP identifiers. In the first embodiment, a combination of the AP measurement result, the location information, and the time stamp is referred to as “AP information”. The location information corresponding to the AP measurement result is referred to as “AP location information”.” emphasis added.) with a maximum signal strength is determined from the plurality of network devices as the measurement information of the target network environment(s) (Li, para. [0202], “If the UE collects multiple WLAN AP information records, the UE may send all the multiple WLAN AP information records to the base station, or may send only part of the WLAN AP information records to the base station, for example, sends only one or some WLAN AP information records that includes maximum received signal power; and the UE may send the multiple WLAN AP information records at a time or may send the multiple WLAN AP information records at multiple times.” emphasis added.)
Li et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Chang et al. provides prior art disclosure and suggestions for the claimed invention, such as the MDT configuration information comprising the identifier of the target network environment (Chang, para. [0102], “The Logged Measurement Configuration message may include information (hereinafter referred to as "AP measurement request") for requesting a measurement of AP 300 in addition to the aforementioned MDT configuration parameters. The Logged Measurement Configuration message may include identifiers (hereinafter referred to as "AP identifier") of APs 300 provided in the coverage area of the eNB 200, as measurement target AP 300. The AP identifier is a SSID (Service Set Identifier) or a BSSID (Basic Service Set Identifier). The UE 100 stores the MDT configuration parameters included in the Logged Measurement Configuration message. Furthermore, with the Logged Measurement Configuration message, the eNB 200 may transmit information for requesting to include detailed location information obtained from the GNSS receiver 130, to the UE 100.” emphasis added. Id.) The prior art disclosure and suggestions of Chang et al. are for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means (Chang, para. [0010], “Then, the object of the present invention is to enable the cellular base station to know the geographic location of the WLAN access point even when the cellular base station can't acquire the access point location information from the ANDSF server.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means.
2. The method of claim 1, wherein the target network environment comprise(s) at least one of a target Bluetooth (BT) network environment (MPEP 2143, BT is considered as a simple substitution of one known network environment for another to obtain predictable results.) or a target wireless fidelity (Wi-Fi) network environment (Chang, paras. [0056], [0102], Id.)
3. The method of claim 2, wherein when the target network environment(s) comprise(s) the target Wi-Fi network environment, the identifier(s) of the target network environment(s) comprise(s) a service set identifier(s) (SSID(s)) of the target Wi-Fi network environment(s) (Chang, paras. [0056],  [0102], Id.); or when the target network environment(s) comprise(s) the target BT network environment, the identifier(s) of the target network environment(s) comprise(s) a name(s) of the target BT network environment(s) (MPEP 2143, BT name is considered as a simple substitution of one known network identifier for another to obtain predictable results.)
4. The method of claim 1, wherein the MDT configuration information is carried in LoggedMeasurementConfiguration signaling; or, the MDT configuration information is carried in radio resource control (RRC) ConnectionReconfiguration signaling (Li, para. [0193], “Optionally, the receiving, by a UE, WLAN AP request information sent from a base station in step S101 may include: receiving, by the UE, a logged measurement configuration (Logged Measurement Configuration) message sent from a base station, where the logged measurement configuration message includes the WLAN AP request information; or, receiving, by the UE, a radio resource control (radio resource control, RRC) connection reconfiguration (RRC Connection Reconfiguration) message sent from a base station, where the RRC connection reconfiguration message includes the WLAN AP request information.”)
5. A method for minimization of drive tests (MDT) measurement, implemented by a target terminal device (Li, FIG. 1, Id.), the method comprising: 
receiving MDT configuration information from a base station (Li, para. [0183], Id.), the MDT configuration information comprising an identifier of a network environment with a signal covering an activity region as an identifier of a target network environment to be measured corresponding to the target terminal device (Chang, para. [0102], Id.); 
making measurement for information of the target network environment according to the identifier of the target network environment to obtain measurement information of the target network environment (Chang, para. [0102], Id.); and 
sending the measurement information of the target network environment to the base station (Li, para. [0191], Id.),
wherein the target terminal device is a Bluetooth device or a wireless fidelity (Wi-Fi) device (Chang, paras. [0056], [0102], Id.), 
there is one or more identifiers of the target network environment(s), and the target network environment(s) correspond(s) to a plurality of network devices, the plurality of network devices being at least one of Bluetooth devices or Wi-Fi devices for generating signals of corresponding network environment(s) (Chang, paras. [0056], [0102], Id.); and 
wherein one or more signal strengths of the target network environment(s) is/are measured according to the one or more identifiers of the target network environment(s), and an identifier of a network device (Chang, paras. [0102], [0104], Id.) with a maximum signal strength is determined from the plurality of network devices as the measurement information of the target network environment(s) (Li, para. [0202], Id. cf. Claim 1).
Li et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Chang et al. provides prior art disclosure and suggestions for the claimed invention, such as the MDT configuration information comprising an identifier of a target network environment (Chang, para. [0102], Id.) The prior art disclosure and suggestions of Chang et al. are for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means (Chang, para. [0010], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means.
6. The method of claim 5, wherein the target network environment(s) comprise(s) at least one of a target bluetooth (BT) network environment (MPEP 2143, Id.) or a target wireless fidelity (Wi-Fi) network environment (Chang, paras. [0056],  [0102], Id. cf. Claim 2).
7. The method of claim 6, wherein when the target network environment(s) comprise(s) the target Wi-Fi network environment, the identifier(s) of the target network environment(s) comprise(s) service set identifier(s) (SSID(s)) of the target Wi-Fi network environment(s) (Chang, paras. [0056],  [0102], Id.); or when the target network environment(s) comprise(s) the target BT network environment, the identifier(s) of the target network environment(s) comprise(s) a name(s) of the target BT network environment(s) (MPEP 2143, Id. cf. Claim 3).
10. The method of claim 5, wherein the MDT configuration information is carried in LoggedMeasurementConfiguration signaling; or, the MDT configuration information is carried in radio resource control (RRC) ConnectionReconfiguration signaling (Li, para. [0193], Id. cf. Claim 4).
11. A device for minimization of drive tests (MDT) measurement, the device being a base station (Li, FIG. 10) and the device comprising: 
a processor (Li, FIG. 10, Id.); and memory configured to store at least one instruction, at least one segment of program, a code set or an instruction set, wherein the at least one instruction, the at least one segment of program, the code set or the instruction set is loadable and executable by the processor (Li, FIG. 10, Id.); wherein the processor is configured to: 
determining an activity region corresponding to a target terminal device, and then determining an identifier of a network environment with a signal covering the activity region as an identifier of a target network environment to be measured corresponding to the target terminal device, wherein the target terminal device is a Bluetooth device or a wireless fidelity (Wi-Fi) device (Chang, paras. [0056], [0102], Id.); 
send MDT configuration information to the target terminal device (Li, para. [0183], Id.), the MDT configuration information comprising the identifier(s) of the target network environment(s) (Chang, para. [0102], Id.); and 
receive measurement information of the target network environment(s) from the target terminal device, the measurement information of the target network environment(s) being associated with mobile network signal information of the target terminal device (Li, para. [0191], Id.),
wherein there is one or more identifiers of the target network environment(s), and the target network environment(s) correspond(s) to a plurality of network devices, the plurality of network devices being at least one of Bluetooth devices or Wi-Fi devices for generating signals of corresponding network environment(s) (Chang, paras. [0056], [0102], Id.); and 
one or more signal strengths of the target network environment(s) is/are measured according to the one or more identifiers of the target network environment(s), and an identifier of a network device (Chang, paras. [0102], [0104], Id.) with a maximum signal strength is determined from the plurality of network devices as the measurement information of the target network environment(s) (Li, para. [0202], Id. cf. Claim 1).
Li et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Chang et al. provides prior art disclosure and suggestions for the claimed invention, such as the MDT configuration information comprising the identifier of the target network environment (Chang, para. [0102], Id.) The prior art disclosure and suggestions of Chang et al. are for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means (Chang, para. [0010], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means.
12. The device of claim 11, wherein the target network environment(s) comprise(s) at least one of a target Bluetooth (BT) network environment (MPEP 2143, Id.) or a target wireless fidelity (Wi-Fi) network environment (Chang, paras. [0056],  [0102], Id. cf. Claim 2).
13. The device of claim 12, wherein, when the target network environment(s) comprise(s) the target Wi-Fi network environment, the identifier(s) of the target network environment(s) comprise(s) a service set identifier(s) (SSID(s)) of the target Wi-Fi network environment(s) (Chang, paras. [0056],  [0102], Id.); and when the target network environment(s) comprise(s) the target BT network environment, the identifier(s) of the target network environment(s) comprise(s) a name(s) of the target BT network environment(s) (MPEP 2143, Id. cf. Claim 3).
14. The device of claim 11, wherein the MDT configuration information is carried in LoggedMeasurementConfiguration signaling; or, the MDT configuration information is carried in radio resource control (RRC) ConnectionReconfiguration signaling (Li, para. [0193], Id. cf. Claim 4).
15. A device for minimization of drive tests (MDT) measurement, the device being a target terminal device (Li, FIG. 8) and the device comprising: 
a processor (Li, FIG. 8, Id.); and memory configured to store at least one instruction, at least one segment of program, a code set or an instruction set, wherein the at least one instruction, the at least one segment of program, the code set or the instruction set is loadable and executable by the processor (Li, FIG. 8, Id.); wherein the processor is configured to: 
receive MDT configuration information from a base station (Li, para. [0183], Id.), the MDT configuration information comprising an identifier of a network environment with a signal covering an activity region as an identifier of a target network environment to be measured corresponding to the target terminal device (Chang, para. [0102], Id.); 
make measurement for information of the target network environment(s) according to the identifier(s) of the target network environment(s) to obtain measurement information of the target network environment(s) (Chang, para. [0102], Id.); and 
send the measurement information of the target network environment(s) to the base station (Li, para. [0191], Id.),
wherein the target terminal device is a Bluetooth device or a wireless fidelity (Wi-Fi) device (Chang, paras. [0056], [0102], Id.), 
there is one or more identifiers of the target network environment(s), and the target network environment(s) correspond(s) to a plurality of network devices, the plurality of network devices being at least one of Bluetooth devices or Wi-Fi devices for generating signals of corresponding network environment(s) (Chang, paras. [0056], [0102], Id.); and 
wherein one or more signal strengths of the target network environment(s) is/are measured according to the one or more identifiers of the target network environment(s), and an identifier of a network device (Chang, paras. [0102], [0104], Id.) with a maximum signal strength is determined from the plurality of network devices as the measurement information of the target network environment(s) (Li, para. [0202], Id. cf. Claim 1).
Li et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Chang et al. provides prior art disclosure and suggestions for the claimed invention, such as the MDT configuration information comprising an identifier of a target network environment (Chang, para. [0102], Id.) The prior art disclosure and suggestions of Chang et al. are for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means (Chang, para. [0010], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means.
16. The device of claim 15, wherein the target network environment(s) comprise(s) at least one of a target Bluetooth (BT) network environment (MPEP 2143, Id.) or a target wireless fidelity (Wi-Fi) network environment (Chang, paras. [0056],  [0102], Id. cf. Claim 2).
17. The device of claim 16, wherein, when the target network environment(s) comprise(s) the target Wi-Fi network environment, the identifier(s) of the target network environment(s) comprise(s) service set identifier(s) (SSID(s)) of the target Wi-Fi network environment(s) (Chang, paras. [0056],  [0102], Id.); and when the target network environment(s) comprise(s) the target BT network environment, the identifier(s) of the target network environment(s) comprise(s) a name(s) of the target BT network environment(s) (MPEP 2143, Id. cf. Claim 3).
20. The device of claim 15, wherein the MDT configuration information is carried in LoggedMeasurementConfiguration signaling; or, the MDT configuration information is carried in radio resource control (RRC) ConnectionReconfiguration signaling (Li, para. [0193], Id. cf. Claim 4).
25. A communication system implementing the method of claim 1, comprising the base station and the target terminal device (Li, FIG. 12), wherein the target terminal device is configured to: 
after receiving the MDT configuration information from the base station (Chang, para. [0102], “…The Logged Measurement Configuration message may include identifiers (hereinafter referred to as "AP identifier") of APs 300 provided in the coverage area of the eNB 200, as measurement target AP 300. The AP identifier is a SSID (Service Set Identifier) or a BSSID (Basic Service Set Identifier). The UE 100 stores the MDT configuration parameters included in the Logged Measurement Configuration message. Furthermore, with the Logged Measurement Configuration message, the eNB 200 may transmit information for requesting to include detailed location information obtained from the GNSS receiver 130, to the UE 100.” Id.), measure the information of the target network environment(s) according to the identifier(s) of the target network environment(s) and send the measurement information of the target network environment(s) to the base station; wherein the measurement information of the target network environment(s) is associated with the mobile network signal information of the target terminal device (Chang, paras. [0104], [0107], “The UE 100 measures a radio environment regarding measurable APs 300 during the logging of AP 300. The radio environment regarding AP 300 is a received power of a WLAN radio signal (e.g., beacon signal) received from the AP 300, for example. The UE 100 stores the measurement result (hereinafter referred to as “AP measurement result”) on the AP 300 along with location information and a time stamp. The AP measurement result includes AP identifiers. In the first embodiment, a combination of the AP measurement result, the location information, and the time stamp is referred to as “AP information”. The location information corresponding to the AP measurement result is referred to as “AP location information”. […] In steps S106 and S107, the UE 100 transmits the retained measurement result (including AP information) to the OAM server 600 via the eNB 200 in response to a request from the eNB 200.” emphasis added.); 
measure the information of the target network environment(s) only, without making measurement for information of network devices in all network environments (Li, para. [0190], “For example, only information about a WLAN AP deployed by a specific operator is collected, so as to be subsequently used for specifically optimizing coverage of the WLAN network of the operator. For example, if the operator defines a specific SSID, and binds the SSID and the public land mobile network (public land mobile network, PLMN), the operator may also collect only information about the WLAN AP with the specific service set identifier SSID.”), thereby reducing power consumption of the target terminal device (MPEP 2111.04, Said thereby clause is not given patentable weight as it simply expresses the intended result of a process step positively recited.)
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (i.e. restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. MPEP 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476